Citation Nr: 0322778	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for disability due to Lyme 
disease.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty in the Army National Guard 
from August 1973 to December 1973.  Thereafter, he had 
additional service in the Army National Guard, to include a 
period of active duty for training (ACDUTRA) from May 28, 
1983, to June 11, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Huntington, West Virginia RO.  This case was before the Board 
in December 2002 when it was remanded for additional 
development.

In March 2003, the veteran provided testimony from the RO at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.

2.  The veteran's current disability due to Lyme disease is 
etiologically related to his active military service.


CONCLUSION OF LAW

Disability due to Lyme disease was incurred during active 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the veteran's claim for service connection for 
disability due to Lyme disease, the Board has found the 
evidence and information currently of record to be sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development of the record is required to comply with the VCAA 
or the implementing regulations. 

Factual Background

The veteran's military service includes a period of ACDUTRA 
in the Army National Guard from May 28, 1983, to June 11, 
1983. 

A June 14, 1983, emergency room report from Roane General 
Hospital notes that the veteran was seen with complaints of 
redness surrounding the area on his left flank where he had 
been bitten by a tick a few days earlier.  Upon examination, 
the veteran denied myalgia, headache, or fever.  The 
attending physician, H. L. Gamponia, M.D., noted some 
increased heat and edema in the area surrounding the tick 
bite.  The final diagnosis was secondary infection after tick 
bite.

Laboratory test results from Jose B. Arce, M.D., dated in 
March 1993 note that tests for Lyme disease were negative.

In a May 1999 letter, Dr. Gamponia stated that he treated the 
veteran for Lyme disease on June 14, 1983.  He reported that 
the veteran had been bitten by a tick on June 10, 1983, and 
noticed a rash on his left flank around the bitten area a few 
days later.

In June 1999, the veteran submitted a claim for service 
connection for Lyme disease and residuals thereof.  He 
indicated that he was bitten by a tick while on ACDUTRA in 
June 1983.  He reported that he noticed a rash shortly before 
returning home from ACDUTRA; thereafter, he had had 
intermittent hearing problems, eye sensitivity, tingling in 
the upper extremities, sore throat and general weakness.

In statements dated from 1999 to 2003, Joseph T. Joseph, 
M.D., noted that the veteran was being treated for Lyme 
disease.  Dr. Joseph indicated that although the veteran 
tested negative for Lyme disease, his history of a tick bite 
and subsequent symptoms-including muscle and joint pain, 
dizziness, numbness, loss of concentration, shortness of 
breath, fatigue, night sweats and chills, photophobia and 
tinnitus-fit the diagnosis.  In addition, Dr. Joseph 
indicated that the veteran was responding to the antibiotics 
prescribed for Lyme disease. 

A July 2001 VA examination report notes the veteran's history 
of a tick bite in 1983.  The examiner noted that subsequent 
tests for Lyme disease had been negative; however, the 
veteran's treating physician indicated that the veteran had a 
Lyme-like disease.  Upon examination, the veteran complained 
of dizziness, numbness and tingling, loss of concentration, 
arthritis, shortness of breath, fatigue, night sweats, 
chills, muscle pain, photophobia and tinnitus.  The examiner 
noted that a Lyme titer the previous week was negative.  He 
stated that he consulted with a specialist in infectious 
disease, who said that "it sounds like [the veteran] has 
possibly fibromyalgia or other problem."  The examiner 
stated:

We will have to go by the Diagnosis of 
Lyme Like Disease that the initial 
treating Physician made.  The symptoms 
were classic for Lymes [sic] disease.

It is my opinion that [the veteran] 
probably received lymes [sic] disease 
from the tick bite in spite of the 
neagative [sic] test.

The additional evidence of record includes the veteran's 
testimony provided during a March 2003 videoconference 
hearing and lay statements from the veteran's fellow 
servicemen, which indicate that the veteran was bitten by a 
tick during a period of ACDUTRA in June 1983.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

As previously noted, the veteran and his fellow servicemen 
have reported that the veteran was bitten by a tick during 
ACDUTRA in June 1983.  An emergency room report dated just 
days after the veteran's period of ACDUTRA notes that the 
veteran was seen with complaints of a rash in the area 
surrounding the tick bite.  In May 1999, the emergency room 
physician indicated that he had treated the veteran for Lyme 
disease in 1983.  Although subsequent laboratory test have 
been negative for Lyme disease, the veteran's current 
treating physician has stated that the veteran currently has 
Lyme disease that is related to a tick bite sustained during 
a period of ACDUTRA.  Accordingly, the Board finds that the 
preponderance of the evidence is supportive of the veteran's 
claim. 


ORDER

Service connection for disability due to Lyme disease is 
granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

